Citation Nr: 0736241	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
cervical and lumbar spine disorders. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
right leg disorder.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
dysthymic disorder.

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
migraine headaches. 

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
shortness of breath. 

6.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
vasomotor rhinitis. 

7.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hemorrhoids and colon polyps. 

8.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hypertension. 

9.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
left hand disorder.  

10.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971 and from October 1990 to May 1991.  The veteran 
also served in the U.S. Army Reserve.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen final disallowed claims for service 
connection for cervical and lumbar spine disorders, a right 
leg disorder, a dysthymic disorder, migraine headaches, 
shortness of breath, vasomotor rhinitis, hemorrhoids, colon 
polyps, hypertension, a left hand disorder, and carpal tunnel 
syndrome. 

The veteran testified before the Board sitting at the RO in 
February 2007.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  In January 1996, May 1996, and November 1997, the RO 
denied service connection for cervical and lumbar spine 
disorders, a right leg disorder, a dysthymic disorder, 
migraine headaches, shortness of breath, vasomotor rhinitis, 
hemorrhoids, colon polyps, hypertension, a left hand 
disorder, and carpal tunnel syndrome because the disorders 
first manifested prior to or after active service and were 
not related to or aggravated by any aspect of service.  The 
veteran did not express disagreement within one year and the 
decisions became final.  

2.  Although new, the lay and medical evidence received since 
the last final disallowance of a claims for service 
connection for cervical and lumbar spine disorders, a right 
leg disorder, a dysthymic disorder, migraine headaches, 
shortness of breath, vasomotor rhinitis, hemorrhoids, colon 
polyps, hypertension, a left hand disorder, and carpal tunnel 
syndrome is cumulative, does not relate to an unestablished 
fact necessary to substantiate the claims, and does not raise 
a reasonable possibility of substantiating the claims. 






CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for cervical 
and lumbar spine disorders.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a right 
leg disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

3.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
dysthymic disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

4.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for migraine 
headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.

5.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for shortness 
of breath.  38 U.S.C.A. §§ 5108, 7105;
38 C.F.R. §§ 3.156(a), 20.1103.

6.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for vasomotor 
rhinitis.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

7.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
hemorrhoids and colon polyps.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.156(a), 20.1103.

8.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

9.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a left 
hand disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

10.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for carpal 
tunnel syndrome.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2005 that informed 
the veteran of the information and evidence required to 
substantiate the claims and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  The letter explicitly asked that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Accordingly, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Here, the RO sent correspondence in 
April 2005 that satisfied the above requirements
 
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   In the present appeal, the veteran was provided 
with this notice in March 2006, which is after the date of 
the unfavorable rating decision.  While the RO's letter was 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant in 
September 2006.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
petition to reopen all the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2006 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA obtained VA and 
private treatment records.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in Army engineering and transportation 
units.  He contends that all the disorders on appeal were 
incurred during active duty service in the Southwest Asia 
Theater of Operations in 1990 to 1991.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and hypertension).

In January 1996, May 1996, and November 1997, the RO denied 
service connection for all issues in this appeal.  The 
decisions included consideration for service connection as a 
qualifying chronic disability as a result of service in the 
Southwest Asia Theater of Operations under 38 C.F.R. § 3.317 
(1996).  The veteran did not express disagreement within one 
year and the decisions became final.  38 U.S.C.A. § 7105 (c).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one where the claim to reopen is filed 
on or after August 29, 2001, new evidence is existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the "new and 
material evidence" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Cervical Spine, Lumbar Spine, and Right Leg Disorders

During a February 2007 Board hearing, the veteran stated that 
while on active duty in Southwest Asia, he fell from a truck 
and landed on his back on a sand and concrete surface.  He 
stated that he was treated with medication once on active 
duty and that he later sought treatment from VA for continued 
back pain, muscle spasms, and pain radiating to his right 
leg.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for an injury to the back caused by a 
fall from a truck or for any complaint of back or right leg 
pain, stiffness, or muscle spasms.  In April 1991, a military 
examiner at an overseas clinic noted the veteran's reports of 
a lump on his back.  The examiner diagnosed probable liposis 
(also called lipomatosis) and recommended the veteran seek a 
surgical consultation on return to the United States.  
Lipomatosis is a condition characterized by localized, or 
tumor-like, accumulations of fat in the tissues.  Betties v. 
Brown, 6 Vet. App. 333, 335 (1994).  In an April 1991 
demobilization physical examination and in April 1992 and 
June 1993 reserve physical examinations, the veteran reported 
no back or leg symptoms and the examiners noted no 
musculoskelal abnormalities of the spine or lower 
extremities. 

In June 1994, a VA examiner noted that the veteran presented 
the results of a magnetic resonance image (MRI) obtained at a 
private facility that showed a herniated cervical disc and 
some cervical bone spurs.  The examiner noted the veteran's 
reports of back and neck pain since he fell from a truck 
while on active duty three years earlier.  The record 
contains another MRI from a private facility in October 1994 
that showed spondylosis and disc bulging in several cervical 
spine locations.  In January 1995, a VA examiner noted the 
veteran's reports of left hip pain and lower back muscle 
spasms but that the veteran denied any back trauma.  In 
August 1997, a VA examiner noted the veteran's reports that 
he injured his neck in the truck fall and that he continued 
to experience neck and back pain, radiating to the upper and 
lower extremities.  After review of concurrent X-rays, the 
examiner diagnosed degenerative disc disease of the cervical 
spine and small osteophytes of the lumbar spine, the latter 
noted as present in 40 percent of all patients over age 35.  
The examiner did not diagnose any disease related to trauma 
and did not find a pathology to support the veteran's low 
back pain.  

In January 1996, May 1996, and November 1997, the RO denied 
service connection for cervical and lumbar spine disorders 
and for muscle spasms and radiating pain to the lower 
extremities because the symptoms were diagnosed disorders 
that first manifested in 1994 and 1995 and were not related 
to any aspect of service.  There was no evidence of symptoms 
or treatment for a back injury in service and several 
examinations upon demobilization and after service showed no 
back complaints or abnormalities.  The veteran did not 
express disagreement within one year and the decisions became 
final.  

Since November 1997, VA obtained records from private 
physicians and from a private hospital showing that the 
veteran underwent additional examinations, imaging, and 
surgery of the lumbar spine.  In October 2003, the veteran 
was admitted to a private facility for low back pain 
radiating to the right leg.  The attending physician noted 
the veteran's reports of persistent pain for the previous 
week that had occurred several times in the past.  He made no 
notations regarding any history of back trauma.  In follow-up 
examinations starting in December 2003, a physician noted the 
veteran's reports of back pain radiating to the right leg for 
approximately the previous ten years but more severe in the 
previous six months.  The veteran underwent surgery for a 
herniated lumbar disc and lumbar spinal stenosis in December 
2003 with procedures focused on the right side.  In March 
2006, the veteran underwent a second lumbar spine surgical 
procedure focused on left side symptoms.  All examiners 
referred to increasingly severe degenerative changes and none 
noted or commented on any etiology related to trauma.  

VA outpatient treatment records from 2004 through August 2006 
showed two additional X-rays of the cervical spine that 
showed continued degenerative condition at many levels.  

In an RO hearing in June 2006, the veteran stated that at the 
time of the truck accident, he was treated and then continued 
his duties because he did not believe he was hurt.  He also 
stated that his right leg pain had resolved after surgery in 
2003.  However, he continued to experience neck and back pain 
radiating to the left leg.  In a February 2007 Board hearing, 
the veteran restated that he injured his back in a fall from 
a fueling truck landing while serving in Southwest Asia.  He 
stated that he was treated only once for back pain in 
service, and then sought treatment after service from VA 
facilities.  The RO requested any additional records of VA 
treatment from May 1991 to March 1994.  However, no 
additional records were identified.  

The Board concludes that evidence received since 1997, 
although new, is not material because it is cumulative, does 
not related to a previously unestablished facts necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for cervical and lumbar spine disorders and for 
radiating pain and muscle spasms of the right leg.  
Specifically, the new evidence showed deteriorating 
degenerative changes in the cervical and lumbar spine and 
some relief of right leg pain as a result of surgery.  Even 
though examiners noted the veteran's report of a fall, all 
providers continued to diagnose the changes as a degenerative 
process.  None related the changes to trauma.  The veteran's 
testimony of a fall in service is cumulative of earlier 
statements.  No new evidence has been received that connects 
post-service cervical, lumbar or right leg disorders to an 
alleged traumatic incident in service.  

As no new evidence material to an alleged back injury in 
service has been received, the final disallowed claim for 
service connection for cervical and lumbar spine disorders 
and a right leg disorder is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dysthymic Disorder 

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any mental health disorders in 
active service.  In an April 1991 demobilization examination, 
the veteran denied any depression, nervous trouble, 
sleeplessness, nightmares, or recurring thoughts about battle 
experiences.  The examiner noted no psychiatric 
abnormalities.  Neither the veteran nor the examiners noted 
any similar problems in Reserve physical examinations in 
April 1992 and June 1993.  In a May 1994 letter, a VA 
physician discussed the results of the veteran's Persian Gulf 
Registry screening and noted no mental health issues.  

In May 1995, a VA mental health examiner noted that the 
veteran had four years of college and two years of graduate 
school education and was employed as a school counselor.  The 
veteran reported that he was in combat as a fuel truck driver 
in Operation Desert Storm when he became nervous and 
depressed and "just wanted them to get me home."  The 
examiner noted no awareness, memory, or judgment deficits and 
noted no current symptoms that would warrant a psychiatric 
diagnosis. 

In December 1995, a VA examiner noted that the veteran was 
separated from his family and was undergoing counseling.  In 
January 1996, the examiner noted that the veteran was 
depressed, experienced crying spells, and had some suicide 
ideations with no plan.  He reported some nightmares related 
to missile attacks in Southwest Asia.  The impression was 
major depression, rule out PTSD.  

In August 1997, the same VA examiner from May 1995 conducted 
another examination and noted that the veteran had received 
VA outpatient mental health treatment from mid-1995 to early 
1996.  He noted the veteran's report that VA providers were 
concerned that he displayed suicidal thoughts and that he had 
increased his use of alcohol and had trouble sleeping due to 
family problems at the time.  However, the veteran reported 
that he had been divorced and no longer had any suicidal 
ideations.  The examiner noted no change in the veteran's 
mental health condition, but then diagnosed dysthymic 
disorder and alcohol abuse.  

In January 1996,  May 1996, and November 1997, the RO denied 
service connection for a sleep disorder and for dysthymic 
disorder because the symptoms were first manifested not 
earlier than 1995 and the weight of medical evidence showed 
that his disorders were not related to any aspect of service.  
The veteran did not express disagreement within one year and 
the decision became final.  

Since the last final disallowance of the claim, the RO 
requested all VA treatment records including any from May 
1991 through May 1994.  No additional mental health treatment 
records were obtained.  However, there were notations of 
appointments by the veteran at a VA mental health clinic as 
early as March 1994 and one in June 1994.  These records are 
in the file.  Although the interviews were conducted by a 
social worker, no mental health symptoms or diagnoses were 
noted.  No other mental health treatment records were 
received.  

In a June 2006 RO hearing, the veteran stated that he 
experienced a "nervous stomach" in service and sought VA 
treatment within a year of demobilization.  In a February 
2007 Board hearing, the veteran stated that he continued to 
have trouble sleeping and experienced nightmares and 
intrusive thoughts approximately once every three months.  He 
stated that while deployed to the Persian Gulf, he saw dead 
bodies and was present in a compound when a barracks was 
destroyed by a missile.  He stated that after return to the 
United States, he received VA treatment on three or four 
occasions and was currently still under treatment.  

The Board concludes that the evidence received since the 
final disallowed claim for service connection for a dysthymic 
disorder, although new, is cumulative, does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Contrary to the veteran's hearing 
testimony, there is no medical evidence of any psychiatric 
care after service until 1994 and no evidence of any on-going 
treatment.  The veteran's descriptions of his experiences in 
service, though slightly more detailed, were previously 
considered by examiners and by VA in the last final 
disallowed decision.  There is no new medical evidence of a 
diagnosed dysthymic disorder related to any aspect of 
service. 

As no new evidence material to any psychiatric disorder has 
been received, the final disallowed claim for service 
connection for a dysthymic disorder is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Migraine Headaches

Service medical records showed that the veteran was treated 
on one occasion in October 1990 for headaches that he had 
experienced for one week after mobilization to active duty.  
An examiner diagnosed a muscle contraction headache and 
prescribed medication.  The Board notes that the records 
appear to be comprehensive for periods of active service but 
are very limited for any care received on active duty for 
training from 1971 to 1990.  However, in a February 1985 
Reserve physical examination, the veteran denied any frequent 
or severe headaches, and the examiner noted no neurological 
abnormalities.  Similar denials and findings were noted on an 
April 1991 demobilization examination and on physical 
examinations in April 1992 and June 1993.  

In March 1994, the veteran was screened for symptoms related 
to Gulf War service.  He reported experiencing headaches.  
However, the examiner found no record of previous treatment 
while deployed, and a VA physician did not list headaches in 
his May 1994 VA Gulf War Registry letter.  In June 1995, a VA 
examiner noted that the veteran's headaches were more likely 
tinnitus rather than truly disabling headaches.  In August 
1997, the same VA examiner noted the veteran's reports that 
other physicians had diagnosed migraine headaches, noting 
that the headaches included visual distortions, nausea, and 
vomiting and occurred less than once per month lasting 
several hours.  The examiner noted that the veteran was not 
currently using any preventive medication and that his 
reports of headaches preceded his Persian Gulf service.  Also 
in August 1997, an ear-nose-throat physician examined the 
veteran and stated that his recurrent headaches were related 
to occasional nasal blockage. 

In January 1996, May 1996, and November 1997, the RO denied 
service connection for migraine headaches because headaches 
were noted by examiners on one occasion within one week of 
the start of active service.  There was no record of follow-
up treatment and the symptoms were not noted on any 
subsequent active duty or reserve physical examination.  The 
RO concluded that migraine headaches were not diagnosed 
during active service or related to any aspect of service.  
The veteran did not express disagreement within one year and 
the decision became final.  

Since the last final disallowance of the claim, the RO 
requested all VA treatment records including any from May 
1991 through May 1994.  No additional treatment records 
related to headaches during this or any other period were 
obtained from either VA or private medical providers. 

In a June 2006 RO hearing, the veteran stated that he 
experienced migraine headaches with visual distortion 
approximately once or twice per year.  He stated that that 
the headaches started prior to his service in the Persian 
Gulf when he was on active duty for training at Fort Dix.   
However, he acknowledged that none of his physicians told him 
the headaches were related to service.  In a February 2007 
Board hearing, the veteran stated that his headaches began 
while he was performing active duty for training at Fort 
Knox.  He stated that he was placed on best rest for 36 hours 
during one episode.  He stated that he continued to 
experience the headaches about every three months lasting up 
to three days for which he took a muscle relaxant medication.  
He attributed the headaches to breathing smoke in Southwest 
Asia.  He further stated that he told his regular VA 
physician about the symptoms but that he did not think they 
had been documented.  

The Board concludes that the evidence received since the 
final disallowed claim for service connection for migraine 
headaches, although new, is cumulative, does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Specifically, the veteran's 
description of his symptoms is the same as was previously 
considered by examiners and the RO.  There is no new evidence 
to show that the veteran's headaches are related to any 
aspect of active service.  It is noted in that regard that 
there was no report by the veteran of a history of chronic 
migraine headaches when he was activated for Gulf War service 
or subsequent to that service on several physical 
examinations.  There is also no record of on-going treatment 
for headaches or a reference to recurrent symptoms in any VA 
outpatient treatment records.  

As no new evidence material to a relationship between the 
veteran's migraine headaches and any aspect of service has 
been received, the final disallowed claim for service 
connection for migraine headaches is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Shortness of Breath

Service medical records showed no symptoms, diagnoses, or 
treatment for shortage of breath in service.  The veteran 
reported no history of shortness of breath on a 
demobilization physical examination in April 1991, or on 
Reserve examinations in April 1992 and June 1993.  Examiners 
noted no pulmonary abnormalities.  

In a March 1994 VA Gulf War screening, an examiner noted the 
veteran's reports of intermittent episodes of shortness of 
breath for the previous year.  A chest X-ray showed a small 
area of discoid atelectasis or scarring of the left mid-lung 
field with no other active infiltrates.  An X-ray in July 
1994 showed some fibrotic changes at the base of the left 
lung, but no active infiltrates.  However, in May 1995, the 
veteran underwent a pulmonary function test.  The examining 
physician noted that the test showed severe obstructive 
ventilatory impairment.  It was noted that the veteran smoked 
1.5 packs of cigarettes per day for 10 years.  VA outpatient 
treatment reports in December 1995 and January 1996 showed 
that the only treatment was advice to reduce smoking. 

In August 1997, a VA examiner noted that the veteran had 
smoked one pack of cigarettes per day for 10-15 years and 
then one-half pack per day for the previous three to four 
years.  The examiner noted that the veteran denied any 
shortness of breath but was unable to run because of joint 
disorders.  On examination, the lungs were clear.  However, a 
concurrent pulmonary function test showed mild obstructive 
ventilatory impairment.  

In January 1996, May 1996, and November 1997, the RO denied 
service connection for shortness of breath because the 
medical evidence showed that the veteran's reduced pulmonary 
capacity first manifested not earlier than 1994 and was 
attributed to a history of smoking.  The level of impairment 
was reduced after the veteran reduced his use of tobacco.  
There was no medical evidence that the impairment was related 
to any aspect of service.  The veteran did not express 
disagreement within one year and the decision became final.  

Since 1997, the RO received treatment records from private 
physicians and a private hospital but none of the records 
addressed any pulmonary symptoms.  In August 2005, a VA 
examiner noted no complaints of shortness of breath and a 
chest X-ray showed that the lungs were clear of any acute 
process.  Outpatient treatment records through August 2006 
showed no additional complaints or treatment for a pulmonary 
disorder but did show that the veteran had reduced his use of 
tobacco.   

In a June 2006 RO hearing, the veteran stated that his 
shortness of breath began immediately upon returning from 
deployment and he attributed the disorder to breathing smoke 
and burning oil.  He stated that other than an occasional 
test, he had received no treatment and that he was not told 
by physicians that any pulmonary impairment was caused by 
Persian Gulf service.  In a February 2007 Board hearing, the 
veteran again stated that he experienced shortness of breath 
during exertion and that he had not had the problem prior to 
active service. 

The Board concludes that the evidence received since the 
final disallowed claim for service connection for shortness 
of breath, although new, is cumulative, does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Specifically, there is no new 
evidence material to the etiology of the veteran's claimed 
pulmonary impairment.  The veteran acknowledged and the 
records confirm that no medical provider found the pulmonary 
impairment related to exposure to smoke and oil fires during 
active service.  

As no new evidence material to a relationship between the 
veteran's claimed pulmonary impairment and any aspect of 
service has been received, the final disallowed claim for 
service connection for shortness of breath is not reopened.  
As the preponderance of the evidence is against this 
petition, the "benefit of the doubt" rule is not for 
application, and the Board must deny the petition to reopen 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Vasomotor Rhinitis

In Reserve physical examinations in February 1985 and in May 
1989, the veteran reported that he had a history of 
sinusitis.  One examiner commented that the symptoms were 
nasal stuffiness and headache sometimes in the winter for 
which the veteran took aspirin.  Neither examiner noted any 
sinus abnormalities or diagnosed a chronic disorder.   

Active service medical records showed that the veteran was 
treated on two occasions in November 1990 and in March 1993 
for upper respiratory infections.  In each case, there was no 
follow-up care and no diagnosis of a chronic disorder.  In an 
April 1991 demobilization questionnaire and physical 
examination, the veteran reported that he had been exposed to 
smoke from burning oil and that he experienced cough, sinus 
infections, and ear-nose-throat problems while deployed.  
However, the examiner noted that the sinuses were normal.  
The veteran repeated this history in physical examinations in 
April 1992 and June 1993.  The examiners acknowledged a 
history of upper respiratory infections without comment or 
diagnosis of a chronic disorder.  In September 1994 general 
medical examination for the VA Gulf War Registry, an examiner 
noted that the veteran experienced recurrent upper 
respiratory infection symptoms and obtained relief with over-
the-counter medication.  

In August 1997, a VA examiner noted that the veteran's sinus 
symptoms began three to four years earlier and included nasal 
blockage, drip, and sinus headache.  


The veteran had no known allergies.  The examiner noted no 
external abnormalities but noted that the septum was slightly 
deviated to the left causing mild blockage.  He noted no 
other internal abnormalities and diagnosed vasomotor rhinitis 
of unknown etiology.   

In January 1996, May 1996, and November 1997, the RO denied 
service connection for sinusitis because the veteran had not 
been diagnosed with a chronic condition until 1997 and there 
was no evidence that earlier, infrequent episodes of upper 
respiratory infections were indicative of a chronic disorder.  
Furthermore, there was no evidence that the infrequent 
episodes that occurred both before and once during active 
service were made more severe or frequent by active service.   
The veteran did not express disagreement within one year and 
the decision became final.  

Since 1997, the RO obtained private and VA outpatient 
treatment records through August 2006.  There was no record 
of additional treatment for vasomotor rhinitis. 

In a June 2006 RO hearing, the veteran stated that he 
continued to experience sinus discomfort for which he 
received medication from a VA clinic.  He attributed the 
disorder to breathing smoke in Southwest Asia.  In a February 
2007 Board hearing, the veteran stated that he had not had 
sinus problems prior to deploying to Southwest Asia and again 
attributed his current condition to breathing smoke while 
deployed.  He stated that he sought care on one occasion on 
active duty but did not return because he was provided no 
treatment.  He further stated that he sought treatment for 
chronic sinus discomfort at VA clinics within one year of 
demobilization.  He was provided with medication that he 
takes intermittently.  

The Board concludes that the evidence received since the 
final disallowed claim for service connection for sinusitis, 
although new, is cumulative, does not relate to a previously 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  Specifically, there is no new medical evidence that 
the veteran's vasomotor rhinitis was related to his active 
duty in Southwest Asia.  A VA examiner in 1997 was aware of 
his service history and previous symptoms and found the 
disorder to have an unknown origin.  There are no contrary 
medical opinions and no evidence of on-going treatment for 
chronic rhinitis.  The veteran's reports of exposure to smoke 
have been previously considered by VA examiners and 
adjudicators.  Although the Board acknowledges the veteran's 
contention that he did not have a chronic condition before 
service, that he was exposed to smoke while deployed, and 
that a chronic condition was caused by that exposure, as a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  
 
As no new evidence material to a relationship between the 
veteran's vasomotor rhinitis and any aspect of service has 
been received, the final disallowed claim for service 
connection for vasomotor rhinitis is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hemorrhoids and Colon Polyps

Active service medical records including a demobilization 
physical examination in April 1991 are silent for any 
symptoms or treatment for hemorrhoids.  In an April 1992 
Reserve examination, the examiner noted hemorrhoidal tags and 
a negative stool guiac.  In March 1993, the veteran sought 
treatment while on active duty for training for rectal 
bleeding that he reportedly experienced daily for the 
previous one to two years since his service in the Persian 
Gulf.  The veteran was prescribed medication and no further 
comment was made on a June 1993 Reserve physical examination.  
In December 1993, the RO denied service connection for 
hemorrhoids because the disorder did not manifest in service 
and because the veteran did not appear for a VA examination.  

In a March 1994 VA Gulf War screening examination, the 
veteran reported experiencing episodes of blood in his stool.  
An examiner noted an internal hemorrhoid but no bleeding.  In 
March 1995, the veteran underwent a sigmoidoscopy that 
identified a polyp which was removed during a colonoscopy in 
April 1995.  A subsequent colonoscopy in August 1996 showed 
no new polyps, no evidence of hemorrhoids or diverticular 
disease.  In August 1997, a VA examiner noted the veteran's 
denial of any current hemorrhoids and found none on 
examination.  He also noted that the colonoscopy in 1996 
showed no new polyps.   

In November 1997, the RO reopened the claim for service 
connection for hemorrhoids and denied it on the merits 
because the disorder did not manifest earlier than 1993 and 
because rectal bleeding was found to be from a polyp that was 
surgically removed.  There was no medical evidence that the 
hemorrhoids or polyps were related to any aspect of active 
service.  The veteran did not express disagreement within one 
year and the decision became final.  

Since 1997, the RO obtained private and VA outpatient 
treatment records through August 2006.  None of the records 
addressed any symptoms of hemorrhoids or rectal bleeding.  

In a June 2006 RO hearing, the veteran stated that he had 
experienced rectal bleeding while deployed to the Persian 
Gulf, was diagnosed with hemorrhoids and provided with 
medication.  He stated that he sought VA treatment within one 
year of demobilization and that he had colonoscopies on three 
occasions.  He reported that polyps were removed during each 
procedure.  In a February 2007 Board hearing, the veteran 
restated the same history of symptoms and treatment for colon 
polyps.  He again stated that he had no problems prior to 
active service and that the symptoms first manifested while 
deployed to the Persian Gulf.  

The Board concludes that the evidence received since the 
final disallowed claim for service connection for hemorrhoids 
is neither new nor material, does not relate to a previously 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  Specifically, there is no new lay or medical evidence 
that the veteran's hemorrhoids and polyps were related to his 
active duty in Southwest Asia.  The veteran's reports of 
symptoms on active duty were previously considered by the RO 
and found inconsistent with the service medical records.  The 
veteran's testimony at the two hearings is cumulative.  
Furthermore, medical evidence received since the last final 
disallowance of the claim showed that the veteran no longer 
has disability resulting from hemorrhoids or colon polyps.   

As no new and material evidence of a current disability or a 
relationship between the veteran's previous hemorrhoids and 
colon polyps and any aspect of service has been received, the 
final disallowed claim for service connection for hemorrhoids 
is not reopened.  As the preponderance of the evidence is 
against this petition, the "benefit of the doubt" rule is 
not for application, and the Board must deny the petition to 
reopen the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Hypertension

In Reserve physical examinations in February 1985 and in 
March 1989, the veteran's blood pressure was measured as 
normal.  Upon mobilization in October 1990, the veteran 
sought treatment at a military clinic because he was told at 
a reception center that he had high blood pressure.  An 
examiner measured blood pressure as 127/76 mm Hg.  In an 
April 1991 examination prior to redeployment, the veteran's 
blood pressure was 146/102 mm Hg.  However, four days later, 
a follow-up measurement was 130/80 mmHg.  Nine days later, 
the veteran's blood pressure was measured as 148/89 mm Hg.  
The examiner did not diagnose hypertension and did not 
prescribe any medication.  In Reserve physical examinations 
in April 1992 and in June 1993, the veteran reported a 
history of high blood pressure.  The examiners measured blood 
pressure as 138/102 mmHg and 100/70 mm Hg respectively.  The 
examiner in June 1993 noted that the veteran was taking 
medication for high blood pressure but did not diagnose 
hypertension.  In December 1993, the RO denied service 
connection for hypertension.  Even though the veteran's blood 
pressure had been intermittently elevated, there was no 
diagnosis of hypertension as a chronic disorder.  The veteran 
did not express disagreement within one year and the decision 
became final.   

In a March 1994 VA Gulf War screening, the examiner measured 
blood pressure as 146/90 mm Hg and diagnosed hypertension. 
Although the disorder was listed as part of the screening, 
the examiner made no comment on whether it was related to any 
aspect of active service.  In June 1994, a VA examiner 
measured blood pressure as 111/92 mmHg.  In July 1994, the RO 
denied a petition to reopen the claim because hypertension 
was first diagnosed more than one year after active service 
and because there was no evidence of a relationship to any 
aspect of service.  The RO denied additional petitions to 
reopen the claim or denied the claim on the merits in January 
1996, May 1996, and November 1997 for the same reason. The 
veteran did not express disagreement within one year, and the 
decisions became final.  

Since 1997, the RO received private and VA outpatient 
treatment records through August 2006.  Private records 
addressed other disorders.  VA records showed that the 
veteran continued to take medication for control of 
hypertension.  There were no additional comments on the 
origins or first manifestations of the disorder.   

In a June 2006 RO hearing, the veteran stated that he was 
diagnosed with "borderline" hypertension prior to 
mobilization.  He further stated that he was first prescribed 
medication at the Red River, Texas Army clinic during summer 
training right after return from the Persian Gulf.  The Board 
notes that the earliest Reserve medical records from this 
clinic were dated in March 1993.  The veteran acknowledged 
that he had never been told by a medical provider that his 
hypertension was the result of active service in Southwest 
Asia.  

The Board concludes that the evidence received since the 
final disallowed claim for service connection for 
hypertension, although new, is cumulative, does not relate to 
a previously unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Specifically, there is no new 
medical evidence that the veteran's hypertension manifested 
earlier than 1993 or was related to his active duty in 
Southwest Asia.  The veteran's lay statements that he had 
high blood pressure readings in service were cumulative and 
had been considered in earlier decisions.  

As no new and material evidence that the veteran's 
hypertension first manifested to a compensable degree within 
one year of active service or of a relationship between the 
veteran's current hypertension and any aspect of service has 
been received, the final disallowed claim for service 
connection for hypertension is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Hand Disorder and Carpal Tunnel Syndrome

Reserve physical examinations in February 1985 and May 1989 
showed no hand or wrist abnormalities.  In February 1990, 
prior to mobilization, the veteran sought treatment from a 
private physician for a large, painful mass on the ulnar 
aspect of the left wrist that had been present for three 
weeks.  The physician diagnosed a ganglion cyst which was 
surgically removed in March 1990.  In an August 1990 follow-
up examination, the physician identified another cyst in the 
same general area.  He recommended surgery but the claims 
file does not contain clinical records of any additional 
procedures. 

Upon mobilization in October 1990, the veteran sought 
military treatment for left wrist pain.  In November 1990, an 
examiner noted the veteran's history of surgery for the left 
wrist ganglion and prescribed medication for post-operative 
pain.  In March 1991, the veteran sought treatment for pain 
at the surgical site after bumping it while lifting a heavy 
truck tire.  The examiner noted that the cyst appeared to be 
growing again but noted no numbness or limitation of motion 
of the fingers or wrist.  No hand or wrist abnormalities were 
reported by the veteran or noted by examiners in a 
demobilization physical examination in April 1991 or in a 
Reserve examination in April 1992. 

In October 1992, the private physician who had treated the 
veteran prior to active service conducted a follow-up 
examination.  He noted the veteran's reports of pain, 
numbness, and tingling of the fingers of the left hand with 
pain extending into the left arm that he had experienced in 
the previous two months.  The physician diagnosed carpal 
tunnel syndrome of the left hand, prescribed medication, and 
recommended surgery if the symptoms persisted.  There was no 
specific notation of a left hand disorder in the June 1993 
Reserve physical examination.  In December 1993, the RO 
denied service connection for a left hand condition because 
the ganglion of the left wrist occurred prior to active 
service and because there was not evidence that the residual 
conditions of surgery were aggravated by service.  

In a March 1994 VA Gulf War screening, the examiner noted 
intermittent numbness of both hands that the veteran reported 
he had experienced since active service.  As previously 
discussed, in June 1994 and in October 1994, magnetic 
resonance images identified cervical spine abnormalities.  A 
June 1994 nerve conduction study showed mild median nerve 
entrapment at the right wrist. 

In June 1995, a VA examiner reviewed the history of the left 
wrist cyst and the cervical spine tests.  He stated that 
although the veteran may have some nerve root problems 
affecting the upper extremities, the left hand and finger 
symptoms were not associated with those deficiencies.  
Rather, the symptoms of paresthesisas of the left hand were 
consistent with carpal tunnel, and there were no current 
symptoms affecting the right hand.  The examiner diagnosed 
left median neuropathy but no real radiculopathy.  He stated 
that the disorder was possibly but not likely related to the 
ganglion surgery.   A second nerve conduction study in April 
1996 was normal.  In August 1997, the VA examiner from June 
1995 re-evaluated the veteran and noted his reports of 
continued numbness of the left hand and no symptoms in the 
right hand.  The examiner stated that the sensory deficits of 
the left hand remained unchanged since his previous 
examination.  He stated that there was no motor loss and 
little discomfort and that the disorder was likely related to 
carpal tunnel syndrome.  

In December 1993, the RO denied service connection for a left 
hand disorder because the cyst pre-existed service.  In 
January 1996, May 1996, and November 1997, the RO denied 
service connection for carpal tunnel syndrome and numbness of 
the hands because the disorders were not incurred in or 
aggravated by service.  The veteran did not express 
disagreement within one year and the decision became final.  

Since 1997, the RO received records of treatment from private 
medical providers that discussed cervical and lumbar spine 
disorders.  A March 2004 nerve conduction study showed some 
nerve root deficits affecting the right arm but none were 
noted in the left hand or fingers.  The RO also obtained VA 
outpatient treatment records through August 2006 that showed 
no examination or treatment for symptoms of numbness of the 
left hand or carpal tunnel syndrome. 

In a June 2006 RO hearing, the veteran restated the history 
of treatment for a left wrist cyst and for degenerative 
cervical spine disorders.  He stated that he continued to 
experience pain and numbness of his left hand.  In a February 
2007 Board hearing, the veteran stated that he first 
experienced difficulties with his left hand in service when 
he was required to grip the steering wheel of his truck and 
drive for 10 to 12 hours each day.  He stated that he told 
his commander but did not seek treatment until returning to 
the United States.  He stated that he subsequently had two 
surgical procedures and that he continued to experience hand 
muscle cramps, numbness, and difficulty gripping objects. 

The Board concludes that the evidence received since the 
final disallowed claim for service connection for a left hand 
disorder and carpal tunnel syndrome is neither new nor 
material, does not relate to a previously unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  
Specifically, there is no new lay or medical evidence that 
the veteran's left wrist disorder is related to his active 
duty in Southwest Asia.  The veteran's reports of symptoms on 
active duty were previously considered by the RO.  The 
veteran's testimony at the two hearings was substantially 
cumulative.  He did explain the extent of his driving duties 
in more detail than was otherwise contained in service 
personnel records.  However, the RO had considered these 
records that included information on his military occupation 
at the time of the earlier decisions.  On no occasion did a 
medical provider note the veteran's report that long periods 
gripping a steering wheel preceded his episodes of left hand 
pain and numbness.  Medical evidence received since 1997, 
although new, did not relate the diagnosis of carpal tunnel 
syndrome to service.  

As no new and material evidence relates the veteran's left 
wrist and carpal tunnel syndrome to service, the final 
disallowed claim for service connection for a left hand 
disorder and carpal tunnel syndrome is not reopened.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  A petition to reopen a final disallowed claim for or 
service connection for cervical and lumbar spine disorders is 
denied. 

2.  A petition to reopen a final disallowed claim for service 
connection for a right leg disorder is denied.  

3.  A petition to reopen a final disallowed claim for service 
connection for a dysthymic disorder is denied.

4.  A petition to reopen a final disallowed claim for service 
connection for migraine headaches is denied. 

5.  A petition to reopen a final disallowed claim for service 
connection for shortness of breath is denied. 

6.  A petition to reopen a final disallowed claim for service 
connection for vasomotor rhinitis is denied. 

7.  A petition to reopen a final disallowed claim for service 
connection for hemorrhoids and colon polyps is denied. 

8.  A petition to reopen a final disallowed claim for service 
connection for hypertension is denied. 

9.  A petition to reopen a final disallowed claim for service 
connection for a left hand disorder is denied.  

10.  A petition to reopen a final disallowed claim for 
service connection for carpal tunnel syndrome is denied.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


